GLD-093                                                NOT PRECEDENTIAL

                UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT
                          ____________

                               No. 11-3915
                              ____________

                       STEVEN ADDLESPURGER,
                                         Appellant
                                v.

          TOM CORBETT, Pennsylvania State Attorney General
              in his official and individual capacities; STEPHEN
               ZAPPALLA, Allegheny County District Attorney
             in his official and individual capacities; DONNA JO
          MCDANIELS, President Judge Allegheny County Fifth
               Judicial District in her professional and individual
            capacities; RAYMOND BILLOTTE, Administration
              of Pennsylvania Courts Fifth Judicial District in his
             official and individual capacities; KIM BERKELEY
           CLARK, Administrative Judge in her professional and
             individual capacities; PATRICK QUINN, Domestic
                Relations Services in his official and individual
            capacities; DAVID WECHT, Judge in his official and
           individual capacities; WILLIAM MULLEN, Sheriff in
          his official and individual capacities; DAN ONORATO,
          Chief Executive of Allegheny County and in his official
               and individual capacities; RAMON RUSTIN, Jail
                Warden in his official and individual capacities;
            DANIEL RICHARDS, Department of Public Welfare
           in his official and individual capacities; MICHAEL H.
          WOJCIK, County solicitors in his official and individual
            capacities; KATE BARKMAN, Department of Court
             records in her professional and individual capacities
                   __________________________________

              On Appeal from the United States District Court
                 for the Western District of Pennsylvania
                      (D.C. Civ. No. 2-09-cv-01064)
                  District Judge: David Stewart Cercone
                __________________________________
                     Submitted on Motions for Summary Affirmance
                    Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                     January 20, 2012

      Before: FUENTES, GREENAWAY, JR., and STAPLETON, Circuit Judges

                             (Opinion filed: February 9, 2012)
                                     ____________

                                         OPINION
                                       ____________


PER CURIAM

       Appellant Steven Addlespurger filed a pro se complaint in the United States

District Court for the Western District of Pennsylvania, seeking injunctive relief against

the Family Division of the Allegheny County Court of Common Pleas. Addlespurger,

who was a defendant in a support action filed by his wife, Julie Addlespurger, sought to

enjoin an upcoming contempt proceeding, and complained that he had been subjected to

numerous contempt orders, and had been incarcerated in the Allegheny County Jail. He

contended that the prior contempt orders were entered in violation of his due process

rights, and he sought an order enjoining the Family Division from holding the upcoming

contempt proceeding, and an order staying further proceedings in the Family Division.

       Addlespurger consented to proceedings before a Magistrate Judge, 28 U.S.C. §

636(c)(1), who viewed the complaint as a petition for writ of habeas corpus, 28 U.S.C. §

2254, and transferred it here for consideration of whether to grant leave to file a

successive petition. (Addlespurger had filed a prior habeas corpus petition, challenging

the Family Division’s contempt orders for non-payment of child support.) Upon its

                                              2
transfer here, we concluded that Addlespurger’s pro se complaint should have been

viewed as a civil rights action under 42 U.S.C. § 1983 for injunctive relief based on

alleged due process violations in the Family Division proceedings. Accordingly, we

transferred the matter back to the district court for further proceedings.

       On remand, the case was reassigned to a district judge, and Addlespurger then

filed an amended complaint, alleging, in a rambling, unclear, and disorganized fashion,

that 13 defendants violated his constitutional rights, essentially by prosecuting and

imprisoning him pursuant to child support and contempt orders. The complaint contained

allegations of fraud, forgery, harassment, and conspiracy. Addlespurger sought money

damages, and named as defendants former Attorney General Tom Corbett and Daniel

Richards of the Pennsylvania Department of Public Welfare’s Bureau of Child Support

Enforcement (the “State defendants”); several Family Division judges and administrators,

including President Judge Donna Jo McDaniels, Administrative Judge Kim Berkeley

Clark, Judge David Wecht, Court Administrator Raymond Billotte, and Family Division

Administrator Patrick Quinn (the “judicial defendants”); Allegheny County Executive

Dan Onorato, District Attorney Steven Zappala, Court Records Director Kate Barkman,

Warden Ramon Rustin, and Solicitor Michael Wojcik (the “County defendants”); and

Sheriff William Mullen.

       The defendants moved in their respective groups to dismiss the amended

complaint, Fed. R. Civ. Pro. 12(b)(6); each group and Sheriff Mullen raised numerous

bases for dismissing the amended complaint. In an order entered on August 1, 2011, the

District Court granted the motions and dismissed the amended complaint. The court

                                              3
painstakingly worked through the counts in the complaint, and determined that there was

no basis for the action to proceed. In an order entered on September 20, 2011, the

District Court denied a timely filed motion for reconsideration. Addlespurger appeals.

We have jurisdiction under 28 U.S.C. § 1291. The majority of the appellees have moved

in their respective groups for summary affirmance of the District Court’s orders

dismissing the amended complaint and motion for reconsideration. Addlespurger has

submitted a response in opposition to summary action, which we have considered.

       We will summarily affirm. Under Third Circuit LAR 27.4 and I.O.P. 10.6, we

may summarily dispose of an appeal when it clearly appears that no substantial question

is presented by the appeal. We exercise plenary review over a Rule 12(b)(6) dismissal,

see Weston v. Pennsylvania, 251 F.3d 420, 425 (3d Cir. 2001), and we “are free” to

affirm the judgment “on any basis which finds support in the record,” see Bernitsky v.

United States, 620 F.2d 948, 950 (3d Cir. 1980). A motion to dismiss should be granted

if the plaintiff is unable to plead “enough facts to state a claim to relief that is plausible

on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). The plausibility

standard “asks for more than a sheer possibility that a defendant has acted unlawfully.”

Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009).

       As explained by the District Court, Addlespurger’s claims in the main flow from

defendant Judge David Wecht’s having issued orders with the intent of carrying out

Pennsylvania’s child support laws. Judges are absolutely immunized from a civil rights

suit for money damages arising from their judicial acts. Mireles v. Waco, 502 U.S. 9, 9

(1991) (per curiam); Stump v. Sparkman, 435 U.S. 349, 355-56 (1978). The order of a

                                               4
judge entered against Addlespurger in the Family Division proceedings may not serve as

a basis for a civil action for damages. See id. In addition, the defendant court

administrators are similarly absolutely immunized from a suit for damages under the

doctrine of quasi-judicial immunity, because their activities were an integral part of the

judicial process. A court administrator or deputy administrator, who is charged with the

duty of carrying out facially valid court orders, enjoys quasi-judicial immunity from

liability for damages in a suit challenging conduct prescribed by that order. See Gallas v.

Supreme Court of Pennsylvania, 211 F.3d 760, 772-73 (3d Cir. 2000). See also Kincaid

v. Vail, 969 F.2d 594, 601 (7th Cir. 1992); Valdez v. City and County of Denver, 878

F.2d 1285, 1288-90 (10th Cir. 1989). Sheriff Mullin’s involvement in the alleged civil

rights violations was based on the actions of his deputies, who jailed Addlespurger

pursuant to Judge Wecht’s orders. He too is entitled to quasi-judicial immunity under

these circumstances. Accordingly, dismissal of the amended complaint against Judges

Wecht and Clark, Deputy Administrator Quinn, and Sheriff Mullins was proper.1

       The action against President Judge McDaniels and Court Administrator Billotte

was properly dismissed because a civil rights claim cannot proceed exclusively on a

theory of respondeat superior. Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir.

       1
         There appears to be a claim of “extortion” against defendant Quinn with respect
to the precise calculation of the monthly child support payments under Pennsylvania Rule
of Civil Procedure 1910.16-1, see Amended Complaint, at ¶¶ 10-12, 20-21, but, to state a
claim under 42 U.S.C. § 1983, a plaintiff must allege a violation of a right secured by the
Constitution or laws of the United States, West v. Atkins, 487 U.S. 42, 48 (1988). An
allegation of a violation of the state child support rules will not suffice and thus this claim
properly was dismissed. The claim against State defendant Daniel Richards in his
individual capacity (he was alleged to have collaborated with defendant Quinn) fails for
the same reason.
                                              5
1988). Liability under section 1983 cannot be imposed absent personal involvement in

the alleged actions, see Rizzo v. Goode, 423 U.S. 362, 375-77 (1976); Chincello v.

Fenton, 805 F.2d 126, 133-34 (3d Cir. 1986). As to the County defendants,

Addlespurger’s claims are especially unclear, but, again, there do not appear to be any

allegations of personal involvement in the purported violation of his rights, and liability

cannot proceed on a theory of respondeat superior, see id. Accordingly, the amended

complaint was properly dismissed as to the County defendants as well. Addlespurger’s

motion for reconsideration did not cure these deficiencies.

       As to the State defendants, to the extent they were sued in their official capacity,

the claims are barred by the Eleventh Amendment. Any official capacity claim fails

because the Pennsylvania Office of the Attorney General and Pennsylvania Department

of Public Welfare share in the immunity conferred to the States by the Eleventh

Amendment. See Hafer v. Melo, 502 U.S. 21, 25-27 (1991); Will v. Mich. Dep’t of State

Police, 491 U.S. 58, 71 (1989). The claims against former Attorney General Corbett in

his individual capacity fail because Addlespurger failed to allege any personal

involvement in the purported violation of his rights, Rizzo, 423 U.S. at 375-77;

Chincello, 805 F.2d at 133-34.

       Last, Addlespurger alleged that he was routinely subjected to strip searches, upon

being jailed for contempt, pursuant to a policy established by County defendant Warden

Rustin. See Amended Complaint, at ¶ 65. These searches, he alleged, violate the Fourth

Amendment. The District Court properly held that this claim was foreclosed by our

decision in Florence v. Bd. of Chosen Freeholders, 621 F.3d 296, 311 (3d Cir. 2010),

                                              6
petition for cert. granted, 131 S. Ct. 1816 (2011), in view of the fact that Addlespurger

does not allege that any of the searches were conducted in an unreasonable manner. In

addition, the allegations of a conspiracy among the defendants to violate Addlespurger’s

civil rights does not survive Rule 12(b)(6). “Factual allegations must be enough to raise a

right to relief above the speculative level....” Twombly, 550 U.S. at 555. Furthermore,

there is no private cause of action for a violation of the federal mail and wire fraud

statutes, and we agree with the District Court’s disposition of Addlespurger’s excessive

force and intentional infliction of emotional distress claims.

       For the foregoing reasons, we will grant the appellees’ motions, and summarily

affirm the orders of the District Court dismissing the amended complaint and denying the

motion for reconsideration.2




2
 We do so without regard to whether the appellees specifically moved for summary
affirmance.
                                              7